Name: Commission Regulation (EEC) No 1232/82 of 19 May 1982 correcting Regulation (EEC) No 1134/82 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /74 Official Journal of the European Communities 20 . .5 . 82 COMMISSION REGULATION (EEC) No 1232/82 of 19 May 1982 correcting Regulation (EEC) No 1134/82 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1134/82, '  against subheading 04.04 E I b) ex 5 (dd) (99) (aaa), third indent, is hereby replaced by ' 17-99 ECU'. The amount of ' 17-99 ECU' against subheading 04.04 E I b) ex 5 (dd) (99 ) (aaa), fourth indent, is hereby replaced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 17 (4) thereof, Whereas Commission Regulation (EEC) No 1134/82 of 13 May 1982 (2) fixed the export refunds on milk and milk products ; whereas verification has shown that one amount does not correspond with the measures submitted to the Management Committee for an opinion ; whereas the Regulation in question must therefore be corrected, by  . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 14 May 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 132, 14 . 5 . 1982, p . 10 .